Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 21, and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,123,688 to Botich. 
Regarding Claim 11, Botich teaches a needle arrangement (Fig. 9-12) for a drug delivery device, the needle arrangement comprising: a distal needle tip (188) adapted to be inserted into an injection site (Col. 9, lines 3-11); and a proximal needle tip (189) adapted to pierce a septum of a medicament cartridge (Col. 9, lines 45-53), wherein the distal needle tip is configured to be held in a distal needle holder (spring 129; Col. 5 lines 1-6 disclose the arrangement for the Fig. 1-8 embodiment wherein the distal needle tip is held by a spring; the same arrangement is assumed for the embodiment in Fig. 9-12 since the primary difference between embodiments is the needle guide 187 as disclosed in Col. 9, lines 3-11) and the proximal needle tip is configured to be held in a proximal needle holder (187; Col. 9, lines 45-53 disclose the proximal needle tip extends from needle guide 18; thus needle guide 187 meets the limitations of holding the proximal needle tip), wherein the distal needle tip and the proximal needle tip are in fluid communication with each other through a fluid channel (Col. 9, lines 45-53; fluid is injected into the proximal needle tip and subsequently the distal needle tip), wherein the fluid channel is configured to allow axial movement of the distal needle tip relative to the proximal needle tip between a compact state (Fig. 12) and an extended state (Fig. 9-11), wherein a length of the needle arrangement along the distal needle tip and the proximal needle tip in the extended state is greater than in the compact state, and wherein one of the distal needle tip and the proximal needle tip is telescoped within the other one of the distal needle tip and the proximal needle tip to create the fluid channel, wherein at least one of the distal needle tip and the proximal needle tip is telescopically movable relative to the other, and wherein the distal needle tip and the proximal needle tip point in opposite directions. 
Regarding Claim 21, Botich teaches a drug delivery device (Fig. 9-12) comprising: a distal needle holder (spring 129; Col. 5 lines 1-6 disclose the arrangement for the Fig. 1-8 embodiment wherein the distal needle tip is held by a spring; the same arrangement is assumed for the embodiment in Fig. 9-12 since the primary difference between embodiments is the needle guide 187 as disclosed in Col. 9, lines 3-11); a proximal needle holder (187; Col. 9, lines 45-53 disclose the proximal needle tip extends from needle guide 18; thus needle guide 187 meets the limitations of holding the proximal needle tip); and a needle arrangement comprising: a distal needle tip (188) and a proximal needle tip (189), wherein the distal needle tip is held in the distal needle holder and wherein the proximal needle tip is held in the proximal needle holder, wherein the distal needle tip and the proximal needle tip are in fluid communication with each other through a fluid channel (Col. 9, lines 45-53; fluid is injected into the proximal needle tip and subsequently the distal needle tip), wherein the fluid channel is adapted to allow axial movement of the distal needle tip relative to the proximal needle tip between a compact state (Fig. 12) and an extended state (Fig. 9-11), wherein a length of the needle arrangement along the distal needle tip and the proximal needle tip in the extended state is greater than in the compact state, and wherein one of the distal needle tip and the proximal needle tip is telescoped within the other one of the distal needle tip and the proximal needle tip to create the fluid channel, wherein at least one of the distal needle tip and the proximal needle tip is telescopically movable relative to the other, and wherein the distal needle tip and the proximal needle tip point in opposite directions, wherein the distal needle tip is adapted to be inserted into an injection site (Col. 9, lines 3-11) and the proximal needle tip (189) is arranged to pierce a septum of a medicament cartridge (Col. 9, lines 45-53), and wherein the distal needle tip and the proximal needle tip point in opposite directions.
Regarding Claim 31, Botich teaches all of the limitations of claim 11 as discussed above, and further teaches wherein the distal needle tip is telescopically moveable relative to the proximal needle tip (distal needle tip 188 telescopes within proximal needle tip 189 and therefore is telescopically moveable relative to the proximal needle tip). 
Regarding Claim 32, Botich teaches all of the limitations of claim 11 as discussed above, and further teaches wherein the distal needle tip is telescopically moveable relative to the proximal needle tip (distal needle tip 188 telescopes within proximal needle tip 189; therefore, the proximal needle tip is telescopically moveable relative to the distal needle tip).
Regarding Claim 33, Botich teaches all of the limitations of claim 21 as discussed above, and further teaches wherein the distal needle tip is telescopically moveable relative to the proximal needle tip (distal needle tip 188 telescopes within proximal needle tip 189 and therefore is telescopically moveable relative to the proximal needle tip). 
Regarding Claim 34, Botich teaches all of the limitations of claim 21 as discussed above, and further teaches wherein the distal needle tip is telescopically moveable relative to the proximal needle tip (distal needle tip 188 telescopes within proximal needle tip 189; therefore, the proximal needle tip is telescopically moveable relative to the distal needle tip).
Allowable Subject Matter
Claims 13-14, 16-19, 23-24, and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 13, the closest prior art of record is U.S. Patent No. 6,123,688 to Botich as discussed in the above rejection.  Botich further teaches wherein a spring is arranged, but is silent regarding wherein the spring is between the distal needle holder and the proximal needle holder biasing the needle arrangement towards the extended state (See Annotated Figs. 11-12 below; distal needle tip 188 is the distal end of spring 125 which secured within spring 129; spring 129 expands as shown in Fig. 12; in order for the spring to expand as shown, the proximal portion of the spring is attached to the needle and considered the distal needle holder, and the rest of the spring, which is distal to the distal needle holder portion, is considered the spring; with this interpretation, the spring is not arranged between the distal needle holder and the proximal needle holder; furthermore, the spring is biased towards the compact state rather than the extended state). 

Regarding Claim 16, the closest prior art of record is U.S. Patent No. 6,123,688 to Botich as discussed in the above rejection. Botich teaches all of the limitations of claim 11 as discussed in the above rejection, but Botich is silent regarding the fluid channel arranged within an expandable elastomer body (the fluid channel formed by distal needle tip 188 and proximal needle tip 189 is arranged within needle guide 187, needle retainer 122, and barrel 108, as shown in Fig. 11; none of which are disclosed to be expandable elastomers). 
US Patent App. Pub. 2014/0180218 to Fourt teaches an expandable elastomer body (Fig. 6, element 78) arranged around the fluid channel (86).  However, it would not be obvious to one of ordinary skill in the art to modify Botich in view of Fourt since it is not clear how the expandable body taught by Fourt may be incorporated into Botich.  Fourt’s expandable body requires a housing component (Fig. 4, element 32) to compress it such that the needle is exposed and medication may be delivered.  Botich is provided with a cap (Fig. 3, element 28), similar in function to the expandable body of Fourt, which is arranged inside of the plunger (Fig. 1) for packaging.  It would not be obvious to modify Botich in view of Fourt since it is not clear whether the housing component for compressing the expandable body to expose the needle, may be integrated into the device without interfering with other aspects of the device. 
Regarding Claim 23, the closest prior art of record is U.S. Patent No. 6,123,688 to Botich as discussed in the above rejection.  Botich further teaches wherein a spring is arranged, but is silent regarding wherein the spring is between the distal needle holder and the proximal needle holder biasing the needle arrangement towards the extended state (See Annotated Figs. 11-12 below; distal needle tip 188 is the distal end of spring 125 which secured within spring 129; spring 129 expands as shown in Fig. 12; in order for the spring to expand as shown, the proximal portion of the spring is attached to the needle and considered the distal needle holder, and the rest of the spring, which is distal to the distal needle holder portion, is considered the spring; with this interpretation, the spring is not arranged between the distal needle holder and the proximal needle holder; furthermore, the spring is biased towards the compact state rather than the extended state). 
Regarding Claim 26, the closest prior art of record is U.S. Patent No. 6,123,688 to Botich as discussed in the above rejection. Botich teaches all of the limitations of claim 11 as discussed in the above rejection, but Botich is silent regarding the fluid channel arranged within an expandable elastomer body (the fluid channel formed by distal needle tip 188 and proximal needle tip 189 is arranged within needle guide 187, needle retainer 122, and barrel 108, as shown in Fig. 11; none of which are disclosed to be expandable elastomers). 
US Patent App. Pub. 2014/0180218 to Fourt teaches an expandable elastomer body (Fig. 6, element 78) arranged around the fluid channel (86).  However, it would not be obvious to one of ordinary skill in the art to modify Botich in view of Fourt since it is not clear how the expandable body taught by Fourt may be incorporated into Botich.  Fourt’s expandable body requires a housing component (Fig. 4, element 32) to compress it such that the needle is exposed and medication may be delivered.  Botich is provided with a cap (Fig. 3, element 28), similar in function to the expandable body of Fourt, which is arranged inside of the plunger (Fig. 1) for packaging.  It would not be obvious to modify Botich in view of Fourt since it is not clear whether the housing component for compressing the expandable body to expose the needle, may be integrated into the device without interfering with other aspects of the device. 
Response to Arguments
Rejections under 35 U.S.C. 102
Applicant’s arguments with respect to claim(s) 11, 13, 14, 20, 21, 23, 24, 29, and 31-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 5,613,500 to Bishop. Bishop teaches a device with a needle arrangement (Fig. 2) with a distal needle tip (21) and a proximal needle tip (19) wherein the distal needle tip and the proximal needle tip are telescoped and telescopically movable relative to one another (Col. 3, lines 38-50).  However, Bishop teaches a device that is used exclusively for blood collection (Col. 1, lines 5-10) since Bishop only teaches connecting the needle arrangement to a blood collection device (Col. 2, lines 15-18) and there is no teaching which indicates that the device may be connected to a syringe or device through which a drug may be delivered. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783